Name: DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 4 March 1991 amending Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (91/125/ECSC) #
 Type: Decision
 Subject Matter: EU institutions and European civil service;  trade;  Asia and Oceania;  international trade
 Date Published: 1991-03-07

 Avis juridique important|41991D0125DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 4 March 1991 amending Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (91/125/ECSC) - Official Journal L 060 , 07/03/1991 P. 0015 - 0015 Finnish special edition: Chapter 11 Volume 16 P. 0220 Swedish special edition: Chapter 11 Volume 16 P. 0220 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 4 March 1991 amending Decision 90/414/ECSC preventing trade as regards Iraq and Kuwait (91/125/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas, by Decision 90/414/ECSC (1), trade in commodities and products covered by the ECSC Treaty was prevented as regards Iraq and Kuwait following the Resolutions by the Security Council of the United Nations imposing an embargo on Iraq and Kuwait after the invasion and occupation of Kuwait by Iraqi troops; Whereas the liberation of Kuwait has now taken place; Whereas, on 2 March 1991, the Security Council of the United Nations adopted Resolution 686 (1991) recalling, inter alia, paragraph 9 of Resolution 661 (1990) regarding assistance to the Government of Kuwait, and requesting, in paragraph 6, all Member States, as well as the United Nations Organization, the specialized agencies and other international organizations in the United Nations system, to take all appropriate action to cooperate with the Government and people of Kuwait in the reconstruction of their country; Whereas the Community and its Member States, meeting in the framework of political cooperation, consider there is no reason to maintain the embargo measures imposed by the Community with regard to Kuwait; Whereas the Community and its Member States have decided to lift the said measures; whereas, in order to do so, the Council adopted Council Regulation (EEC) No 542/91 (2) lifting the Community embargo measures concerning commodities and products other than those covered by the ECSC Treaty; whereas it is necessary to adopt a decision lifting also the said measures for these last mentioned products; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The prohibitions imposed by Decision 90/414/ECSC are hereby lifted as regards Kuwait as from 2 March 1991. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 4 March 1991. The President J. F. POOS (1) OJ No L 213, 9. 8. 1990, p. 3. (2) See page 5 of this Official Journal.